Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated:July 11, 2011 GTH LLC By:/s/ Lance N. West Name:Lance N. West Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey H. Aronson Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey H. Aronson Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS SBS, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey H. Aronson Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS AIV II, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey H. Aronson Title:Authorized Signatory CENTERBRIDGE CAPITAL PARNTERS STRATEGIC AIV II, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey H. Aronson Title:Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS AIV V, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey Aronson Title:Authorized Signatory CENTERBRIDGE CAPITAL PARNTERS STRATEGIC AIV V, L.P. By: Centerbridge Associates, L.P., its General Partner By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey Aronson Title:Authorized Signatory CENTERBRIDGE ASSOCIATES, L.P. By: Centerbridge GP Investors, LLC, its General Partner By:/s/ Jeffrey H. Aronson Name:Jeffrey Aronson Title:Authorized Signatory CENTERBRIDGE GP INVESTORS, LLC By:/s/ Jeffrey H. Aronson Name:Jeffrey H. Aronson Title:Authorized Signatory JEFFREY H. ARONSON /s/ Jeffrey H. Aronson MARK T. GALLOGLY /s/ Mark T. Gallogly
